     Case 1:18-cr-00064-WBS-SKO Document 75 Filed 02/09/21 Page 1 of 2


1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   UNITED STATES OF AMERICA,                No. 1:18-cr-00064 WBS
13                 Plaintiff,

14        v.                                  ORDER
15   ALTERICK PRAYLOW,

16                 Defendant.

17

18                                 ----oo0oo----

19              Defendant has filed a motion for compassionate release

20   under 18 U.S.C. § 3582(c)(1)(A)(i).       (Docket No. 64.)     The court

21   notes that defendant’s direct appeal of his conviction remains

22   pending.   The filing of a notice of appeal divests the district

23   court of jurisdiction over the aspects of the case involved in

24   the appeal.    United States v. Ortega Lopez, 988 F.2d 70, 72 (9th

25   Cir. 1993).    Because defendant’s appeal of his conviction

26   necessarily implicates the lawfulness of his sentence, the court

27   has no jurisdiction to grant the motion.         See, e.g., United

28   States v. Velasquez, No. CR-12-00877004-PHX-NVW, 2020 WL 5846612,
                                          1
     Case 1:18-cr-00064-WBS-SKO Document 75 Filed 02/09/21 Page 2 of 2


1    at *2-3 (D. Ariz. Oct. 1, 2020).         Accordingly, the motion for

2    compassionate release is DENIED without prejudice for lack of

3    jurisdiction.    See Fed. R. Crim. P. 37(a).

4               IT IS SO ORDERED.

5    Dated:   February 9, 2021

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          2
